DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-9, 13-14, 16-21, 25, 27-28, and 30-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub No. 2015/0319545 by Kerselaers et al. (hereinafter as Kerselaers) in view of U.S. PG Pub No. 2015/0318932 by Kerselaers et al. (hereinafter as Kerselaers2) and further view of U.S. PG Pub No. 2011/0294421 by Hebiguchi et al.

As to Claim 1, Kerselaers teaches an apparatus configured to perform near field communications, the apparatus comprising: 
a transceiver comprising a receiver (RX) comprising a field receiver [Kerselaers, Fig. 2 and Para 19, Transceivers 111 and 113];
a memory, and a processor operatively coupled with the transceiver and/or the memory [Kerselaers, Fig. 2 and Para 20, Processing circuitry and control circuitry embodied in blocks 153 and 151 that are included in transmitter 111 and receiver 113],
wherein the processor, the memory, and/or the transceiver are configured to receive a first signal [Kerselaers, Fig. 2 and Para 16, Receiver 113 receives the electric field] from a remote apparatus through the field receiver [Kerselaers, Para 17, Hearing aid including transmitter 111].
the first signal being an electrical signal [Kerselaers, Fig. 2 and Para 14-16, Electric field 131], the electrical signal being a voltage signal [Kerselaers, Fig. 2 and Para 14-16, Electric field 131 generated by a voltage] on the human body or an electric field (E-field) [Kerselaers, Fig. 2 and Para 14-16, Electric field 131] signal present on or emanating from the human body [Kerselaers, Fig. 2, Human body 135].
Kerselaers teaches a transceiver configured to receive a first signal from a remote apparatus through a field receiver as disclosed in Fig. 2 and Para 16-17, however, does not explicitly recite that the transceiver is configured to receive a first signal from a remote apparatus through a field receiver when a receive antenna coil (antcoil) of the field receiver is capacitively coupled with a human body. 
In analogous art, Kerselaers2 provides for a transceiver that is configured to receive a first signal from a remote apparatus through a field receiver [Receiver 2710] when a receive antenna coil (antcoil) of the field receiver is capacitively coupled with a human body [Kerselaers2, Para 110-114, Receiver 2710 includes a planar coil antenna that is positioned close to the human skin, hence being capacitively coupled with the human body, for receiving the signal generating by the transmitter 2705].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the transceiver of Kerselaers to be configured to receive a first signal from a remote apparatus through a field receiver when a receive antenna coil (antcoil) of the field receiver is capacitively coupled with a human body, as taught by Kerselaers2, in order to improve communication between hearing aids and hand-held devices through the human body [see Para 3 of Kerselaers2].
The combination of Kerselaers and Kerselaers2 does not explicitly recite that the field receiver is configured to receive the first signal as the electrical signal only. 
In analogous art, Hebiguchi provides for a field receiver that is configured to receive the first signal as the electrical signal only [The receiver is configured to detect the electric field through the transmission medium 1 such as the human body and obtain the electric field as the information signal, see Para 0034-0035].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the receiver of Kerselaers to be configured to receive a first signal as the electrical signal only, as taught by Hebiguchi, in order to improve the reception efficiency of the signals received through the human body [see Para 0005 of Hebiguchi].
As to Claim 2, the combination of Kerselaers, Kerselaers2 and Hebiguchi teaches the apparatus of claim 1, wherein a wavelength of the first signal is 3m or longer [Kerselaers, Para 17, Electric field 131 generated capacitively has an operation frequency of 10.6 MHz, hence a wavelength longer than 3 m].
It is noted that, as the claim is currently drafted, the “wherein a wavelength of the first signal is 3m or longer” limitation does not carry patentable weight since it does not include what part of the apparatus is structurally different and hence does not patentably limit Claim 1. However, for compact prosecution, prior art has been applied to the limitation.
As to Claim 4, the combination of Kerselaers, Kerselaers2 and Hebiguchi teaches the apparatus of claim 1, wherein the field receiver is in contact with the human body [Kerselaers, Para 17, Capacitor 139 of the receiver comes in contact with the head of the human body].
It is noted that, as the claim is currently drafted, the “wherein the field receiver is in contact with the human body” limitation does not carry patentable weight since it does not affect the structure of the claimed apparatus. However, for compact prosecution, prior art has been applied to the limitation.
As to Claim 5, the combination of Kerselaers, Kerselaers2 and Hebiguchi teaches the apparatus of claim 4, wherein the field receiver is in contact with the human body when a transmitter of the remote apparatus is not in contact with the human body [Kerselaers, Receiver 113 and transmitter 111 are close to or in contact with the head of the human body].
It is noted that, as the claim is currently drafted, the “wherein the field receiver is in contact with the human body when a transmitter of the remote apparatus is not in contact with the human body” limitation does not carry patentable weight since it does not affect the structure of the claimed apparatus. However, for compact prosecution, prior art has been applied to the limitation.
As to Claim 6, the combination of Kerselaers, Kerselaers2 and Hebiguchi teaches the apparatus of claim 1, wherein the field receiver is not in contact with the human body when a transmitter of the remote apparatus is in contact with the human body [Kerselaers, Receiver 113 and transmitter 111 are close to or in contact with the head of the human body].
It is noted that, as the claim is currently drafted, the “wherein the field receiver is not in contact with the human body when a transmitter of the remote apparatus is in contact with the human body” limitation does not carry patentable weight since it does not affect the structure of the claimed apparatus. However, for compact prosecution, prior art has been applied to the limitation.
As to Claim 7, the combination of Kerselaers, Kerselaers2 and Hebiguchi teaches the apparatus of claim 1, wherein the field receiver comprises the receive antcoil or a combination of the receive antcoil and a plane plate, the receive antcoil being a planar antenna coil [Kerselaers2, Para 110-114, Receiver 2710 includes a planar coil antenna that is positioned close to the human skin, hence being capacitively coupled with the human body, for receiving the signal generating by the transmitter 2705].
As to Claim 8, the combination of Kerselaers, Kerselaers2 and Hebiguchi teaches the apparatus of claim 1, wherein the processor, the memory, and/or the transceiver are further configured to transmit a second signal to the remote apparatus or to a different remote apparatus [Kerselaers, Para 14-17, transmitter transmits signal to the receiver of another hearing aid], the second signal being an electrical signal [Kerselaers, Fig. 2 and Para 14-16, Electric field 131] or a magnetic signal [Kerselaers, Fig. 2 and Para 14-16, Magnetic field 1291 and 1292].
As to Claim 9, the combination of Kerselaers, Kerselaers2 and Hebiguchi teaches the apparatus of claim 8, 
wherein the second signal is an electrical signal [Kerselaers, Fig. 2 and Para 14-16, Electric field 131], 
wherein the transceiver includes a transmitter (TX) comprising a field producer configured to capacitively couple with the human body [Kerselaers, Para 14-17, transmitter transmits signal to the receiver of another hearing aid], and 
wherein the processor, the memory, and/or the transceiver are configured to transmit the second signal through the field producer when a transmit antcoil of the field producer is capacitively coupled with the human body [Kerselaers2, Para 110-114, Transmitter 2705 includes a planar coil antenna 2715 that is positioned close to the human skin, hence being capacitively coupled with the human body, for transmitting the signal through the body].
As to Claim 13, Kerselaers teaches an apparatus configured to perform near field communications, the apparatus comprising: 
a transceiver comprising a transmitter (TX) comprising a field producer [Kerselaers, Fig. 2 and Para 19, Transceivers 111 and 113]; 
a memory, and a processor operatively coupled with the transceiver and/or the memory [Kerselaers, Fig. 2 and Para 20, Processing circuitry and control circuitry embodied in blocks 153 and 151 that are included in transmitter 111 and receiver 113], transmit a first signal through the field producer [Kerselaers, Fig. 2 and Para 16, Transmitter 111 transmits the electric field] to remote apparatus [Kerselaers, Para 17, Hearing aid including transmitter 113], 
the first signal being an electrical signal [Kerselaers, Fig. 2 and Para 14-16, Electric field 131], the electrical signal being a voltage signal [Kerselaers, Fig. 2 and Para 14-16, Electric field 131 generated by a voltage] induced onto a human body or an electric field (E-field) [Kerselaers, Fig. 2 and Para 14-16, Electric field 131] signal provided to the human body [Kerselaers, Fig. 2, Human body 135].
Kerselaers teaches a transceiver configured to transmit a first signal through the field producer as disclosed in Fig. 2 and Para 16-17, however, does not explicitly recite that the transceiver is configured to transmit a first signal through the field producer when a transmit antenna coil (antcoil) of the field producer is capacitively coupled with a human body. 
In analogous art, Kerselaers2 provides for a transceiver that is configured to transmit a first signal through the field producer [Transmitter 2705] when a transmit antenna coil (antcoil) of the field producer is capacitively coupled with a human body [Kerselaers2, Para 110-114, Transmitter 2705 includes a planar coil antenna 2715 that is positioned close to the human skin, hence being capacitively coupled with the human body, for transmitting the signal through the body].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the transceiver of Kerselaers to be configured to transmit a first signal through the field producer when a transmit antenna of the field producer is capacitively coupled with a human body, as taught by Kerselaers2, in order to improve communication between hearing aids and hand-held devices through the human body [see Para 3 of Kerselaers2].
The combination of Kerselaers and Kerselaers2 does not explicitly recite that the field receiver is configured to receive the first signal as the electrical signal only. 
In analogous art, Hebiguchi provides for a field receiver that is configured to receive the first signal as the electrical signal only [The receiver is configured to detect the electric field through the transmission medium 1 such as the human body and obtain the electric field as the information signal, see Para 0034-0035].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the receiver of Kerselaers to be configured to receive a first signal as the electrical signal only, as taught by Hebiguchi, in order to improve the reception efficiency of the signals received through the human body [see Para 0005 of Hebiguchi].
As to Claim 14, the combination of Kerselaers, Kerselaers2 and Hebiguchi teaches the apparatus of claim 13, wherein a wavelength of the first signal is 3m or longer [Kerselaers, Para 17, Electric field 131 generated capacitively has an operation frequency of 10.6 MHz, hence a wavelength longer than 3 m].
It is noted that, as the claim is currently drafted, the “wherein a wavelength of the first signal is 3m or longer” limitation does not carry patentable weight since it does not include what part of the apparatus is structurally different and hence does not patentably limit Claim 13. However, for compact prosecution, prior art has been applied to the limitation.
As to Claim 16, the combination of Kerselaers, Kerselaers2 and Hebiguchi teaches the apparatus of claim 13, wherein the field producer is in contact with the human body [Kerselaers, Para 17, Capacitor 137 of the transmitter 111 comes in contact with the head of the human body].
It is noted that, as the claim is currently drafted, the “wherein the field producer is in contact with the human body” limitation does not carry patentable weight since it does not affect the structure of the claimed apparatus. However, for compact prosecution, prior art has been applied to the limitation.
As to Claim 17, the combination of Kerselaers, Kerselaers2 and Hebiguchi teaches the apparatus of claim 16, wherein the field producer is in contact with the human body when a receiver of the remote apparatus is not in contact with the human body [Kerselaers, Receiver 113 and transmitter 111 are close to or in contact with the head of the human body].
It is noted that, as the claim is currently drafted, the “wherein the field transmitter is in contact with the human body when a receiver of the remote apparatus is not in contact with the human body” limitation does not carry patentable weight since it does not affect the structure of the claimed apparatus. However, for compact prosecution, prior art has been applied to the limitation.
As to Claim 18, the combination of Kerselaers, Kerselaers2 and Hebiguchi teaches the apparatus of claim 13, wherein the field producer is not in contact with the human body when a receiver of the remote apparatus is in contact with the human body [Kerselaers, Receiver 113 and transmitter 111 are close to or in contact with the head of the human body].
It is noted that, as the claim is currently drafted, the “wherein the field transmitter is not in contact with the human body when a receiver of the remote apparatus is in contact with the human body” limitation does not carry patentable weight since it does not affect the structure of the claimed apparatus. However, for compact prosecution, prior art has been applied to the limitation.
As to Claim 19, the combination of Kerselaers, Kerselaers2 and Hebiguchi teaches the apparatus of claim 15, wherein the field producer comprises the transmit antcoil or a combination of the transmit antcoil and a plane plate, the transmit antcoil being a planar antenna coil [Kerselaers2, Para 110-114, Transmitter 2705 includes a planar coil antenna 2715 that is positioned close to the human skin, hence being capacitively coupled with the human body, for transmitting the signal through the body].
As to Claim 20, the combination of Kerselaers, Kerselaers2 and Hebiguchi teaches the apparatus of claim 13, wherein the processor, the memory, and/or the transceiver are further configured to receive a second signal from the remote apparatus or from a different remote apparatus [Kerselaers, Para 14-17, transmitter transmits signal to the receiver of another hearing aid], the second signal being an electrical signal [Kerselaers, Fig. 2 and Para 14-16, Electric field 131] or a magnetic signal [Kerselaers, Fig. 2 and Para 14-16, Magnetic field 1291 and 1292].
As to Claim 21, the combination of Kerselaers, Kerselaers2 and Hebiguchi teaches the apparatus of claim 20, 
wherein the second signal is an electrical signal [Kerselaers, Fig. 2 and Para 14-16, Electric field 131], 
wherein the transceiver includes a receiver (RX) comprising a field receiver configured to capacitively couple with the human body [Kerselaers, Para 14-17, transmitter transmits signal to the receiver of another hearing aid], and 
wherein the processor, the memory, and/or the transceiver are configured to receive the second signal through the field receiver when a receive antcoil of the field receiver is capacitively coupled with the human body [Kerselaers2, Para 110-114, Receiver 2710 includes a planar coil antenna that is positioned close to the human skin, hence being capacitively coupled with the human body, for receiving the signal generating by the transmitter 2705].
As to Claim 25, Kerselaers teaches a method of an apparatus configured to perform near field communications, the method comprising: 
receiving a first signal [Kerselaers, Fig. 2 and Para 16, Receiver 113 receives the electric field] from a remote apparatus through a receiver (RX) of the apparatus [Kerselaers, Para 17, Hearing aid including transmitter 111], 
the first signal being an electrical signal [Kerselaers, Fig. 2 and Para 14-16, Electric field 131], the electrical signal being a voltage signal [Kerselaers, Fig. 2 and Para 14-16, Electric field 131 generated by a voltage] on the human body or an electric field (E-field) [Kerselaers, Fig. 2 and Para 14-16, Electric field 131] signal present on or emanating from the human body [Kerselaers, Fig. 2, Human body 135].
Kerselaers teaches a method for receiving a first signal from a remote apparatus through a receiver (RX) of the apparatus as disclosed in Fig. 2 and Para 16-17, however, does not explicitly recite receiving a first signal from a remote apparatus through a receiver (RX) of the apparatus when a receive antenna coil (antcoil) of the receiver is capacitively coupled with a human body. 
In analogous art, Kerselaers2 provides for receiving a first signal from a remote apparatus through a receiver (RX) of the apparatus when a receive antenna coil (antcoil) of the receiver is capacitively coupled with a human body [Kerselaers2, Para 110-114, Receiver 2710 includes a planar coil antenna that is positioned close to the human skin, hence being capacitively coupled with the human body, for receiving the signal generating by the transmitter 2705].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the receiving step of Kerselaers such that a first signal from a remote apparatus through a receiver (RX) of the apparatus is received when a receive antenna coil (antcoil) of the receiver is capacitively coupled with a human body, as taught by Kerselaers2, in order to improve communication between hearing aids and hand-held devices through the human body [see Para 3 of Kerselaers2].
The combination of Kerselaers and Kerselaers2 does not explicitly recite that the first signal is received as the electrical signal only. 
In analogous art, Hebiguchi provides for a first signal that is received as the electrical signal only [The receiver is configured to detect the electric field through the transmission medium 1 such as the human body and obtain the electric field as the information signal, see Para 0034-0035].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the receiving step of the method of Kerselaers to be receiving a first signal as the electrical signal only, as taught by Hebiguchi, in order to improve the reception efficiency of the signals received through the human body [see Para 0005 of Hebiguchi].
As to Claim 27, the combination of Kerselaers, Kerselaers2 and Hebiguchi teaches the method of claim 25, further comprising: 
transmitting a second signal to the remote apparatus or to a different remote apparatus through a transmitter (TX) of the apparatus [Kerselaers, Para 14-17, transmitter transmits signal to the receiver of another hearing aid] when a transmit antcoil of the transmitter is capacitively coupled with the human body [Kerselaers2, Para 110-114, Transmitter 2705 includes a planar coil antenna 2715 that is positioned close to the human skin, hence being capacitively coupled with the human body, for transmitting the signal through the body], the second signal being an electrical signal [Kerselaers, Fig. 2 and Para 14-16, Electric field 131] or a magnetic signal [Kerselaers, Fig. 2 and Para 14-16, Magnetic field 1291 and 1292].
As to Claim 28, Kerselaers teaches a method of an apparatus configured to perform near field communications, the method comprising: 
transmitting a first signal [Kerselaers, Fig. 2 and Para 16, Transmitter 111 transmits the electric field] to remote apparatus through a transmitter (TX) of the apparatus [Kerselaers, Para 17, Hearing aid including transmitter 113], 
the first signal being an electrical signal [Kerselaers, Fig. 2 and Para 14-16, Electric field 131], the electrical signal being a voltage signal [Kerselaers, Fig. 2 and Para 14-16, Electric field 131 generated by a voltage] induced onto the human body or an electric field (E-field) [Kerselaers, Fig. 2 and Para 14-16, Electric field 131] signal provided to the human body [Kerselaers, Fig. 2, Human body 135].
Kerselaers teaches a transceiver configured for transmitting a first signal to remote apparatus through a transmitter (TX) of the apparatus as disclosed in Fig. 2 and Para 16-17, however, does not explicitly recite that the transceiver is configured for transmitting a first signal to remote apparatus through a transmitter (TX) of the apparatus when a transmit antennal coil (antcoil) of the transmitter is capacitively coupled with a human body. 
In analogous art, Kerselaers2 provides for transmitting a first signal to remote apparatus through a transmitter (TX) [Transmitter 2705] of the apparatus when a transmit antennal coil (antcoil) of the transmitter is capacitively coupled with a human body [Kerselaers2, Para 110-114, Transmitter 2705 includes a planar coil antenna 2715 that is positioned close to the human skin, hence being capacitively coupled with the human body, for transmitting the signal through the body].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the transmitting step of Kerselaers to be configured for transmitting a first signal to remote apparatus through a transmitter (TX) of the apparatus when a transmit antennal coil (antcoil) of the transmitter is capacitively coupled with a human body, as taught by Kerselaers2, in order to improve communication between hearing aids and hand-held devices through the human body [see Para 3 of Kerselaers2].
The combination of Kerselaers and Kerselaers2 does not explicitly recite that the first signal is transmitted as the electrical signal only. 
In analogous art, Hebiguchi provides for a first signal that is transmitted as the electrical signal only [The receiver is configured to detect the electric field through the transmission medium 1 such as the human body and obtain the electric field as the information signal, see Para 0034-0035].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the transmitting step of the method of Kerselaers to be transmitting a first signal as the electrical signal only, as taught by Hebiguchi, in order to improve the reception efficiency of the signals received through the human body [see Para 0005 of Hebiguchi].
As to Claim 30, the combination of Kerselaers, Kerselaers2 and Hebiguchi teaches the method of claim 28, further comprising: 
receiving a second signal from the remote apparatus or from a different remote apparatus through a receive antcoil of the apparatus [Kerselaers, Para 14-17, transmitter transmits signal to the receiver of another hearing aid] when the receive antcoil is capacitively coupled with the human body [Kerselaers2, Para 110-114, Receiver 2710 includes a planar coil antenna that is positioned close to the human skin, hence being capacitively coupled with the human body, for receiving the signal generating by the transmitter 2705], the second signal being an electrical signal or a magnetic signal [Kerselaers, Fig. 2 and Para 14-16, Electric field 131] or a magnetic signal [Kerselaers, Fig. 2 and Para 14-16, Magnetic field 1291 and 1292].
As to Claim 31, the combination of Kerselaers, Kerselaers2 and Hebiguchi teaches the method of claim 27, wherein the transmit antcoil is in contact with the human body, or wherein the transmit antcoil is not in contact with the human body when a receiver of the remote apparatus is in contact with the human body [Kerselaers2, Para 110-114, The coil is positioned close to the human skin or is in contact with it].
As to Claim 32, the combination of Kerselaers, Kerselaers2 and Hebiguchi teaches the method of claim 25, wherein the receive antcoil is in contact with the human body, or wherein the receive antcoil is not in contact with the human body when a transmitter of the remote apparatus is in contact with the human body [Kerselaers2, Para 110-114, The coil is positioned close to the human skin or is in contact with it].
As to Claim 33, the combination of Kerselaers, Kerselaers2 and Hebiguchi teaches the method of claim 30, wherein the receive antcoil is in contact with the human body, or wherein the receive antcoil is not in contact with the human body when a transmitter of the remote apparatus is in contact with the human body [Kerselaers2, Para 110-114, The coil is positioned close to the human skin or is in contact with it].
As to Claim 34, the combination of Kerselaers, Kerselaers2 and Hebiguchi teaches the method of claim 28,
wherein the transmit antcoil is in contact with the human body, or wherein the transmit antcoil is not in contact with the human body when a receiver of the remote apparatus is in contact with the human body [Kerselaers2, Para 110-114, The coil is positioned close to the human skin or is in contact with it].

Claims 10-12 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub No. 2015/0319545 by Kerselaers et al. (hereinafter as Kerselaers) in view of U.S. PG Pub No. 2015/0318932 by Kerselaers et al. (hereinafter as Kerselaers2) and further view of U.S. PG Pub No. 2011/0294421 by Hebiguchi et al. and U.S. PG Pub No. 2017/0272128 by Tanaka.

As to the combination of Claims 10 and 22, the combination of Kerselaers, Kerselaers2 and Hebiguchi teaches that the second signal is a magnetic signal [Kerselaers, Fig. 2 and Para 14-16, Magnetic field 1291 and 1292], however,
The combination of Kerselaers, Kerselaers2 and Hebiguchi does not explicitly recite that a frequency band of the first signal overlaps, at least in part, with a frequency band of the second signal.
In analogous art, Tanaka provided for a frequency band of the first signal that overlaps, at least in part, with a frequency band of the second signal [Tanaka, Para 36, Electric field, generated capacitively, includes IEEE802.15.6 HBC which has a center frequency of 16 MHz and a range of 4 MHz AND Para 35, Near filed communication using a the magnetic field has a frequency of 13.56 MHz with a range of about 1.8 MHz, hence the two frequency ranges overlapping].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the transceiver of Kerselaers to be configured such that a frequency band of the first signal overlaps, at least in part, with a frequency band of the second signal, as taught by Tanaka, in order to improve user experience when using communication devices capable of both near field communication using a magnetic field and near field communication using an electric field [Tanaka, Para 0005].
As to the combination of Claims 11 and 23, the combination of Kerselaers, Kerselaers2 and Hebiguchi teaches that the second signal is a magnetic signal [Kerselaers, Fig. 2 and Para 14-16, Magnetic field 1291 and 1292], however,
The combination of Kerselaers, Kerselaers2 and Hebiguchi does not explicitly recite that a frequency band of the first signal is higher than a frequency band of the second signal.
In analogous art, Tanaka provides for a frequency band of the first signal that is higher than a frequency band of the second signal [Tanaka, Para 35-36, Signal generated by the electric field has a higher center frequency, 16 MHz, than the signal generated by the magnetic field, 13.56 MHz].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the transceiver of Kerselaers to be configured such that a frequency band of the first signal is higher than a frequency band of the second signal, as taught by Tanaka, in order to improve user experience when using communication devices capable of both near field communication using a magnetic field and near field communication using an electric field [Tanaka, Para 0005].
As to the combination of Claims 12 and 24, the combination of Kerselaers, Kerselaers2 and Hebiguchi teaches an apparatus, however,
The combination of Kerselaers, Kerselaers2 and Hebiguchi does not explicitly recite that the first signal is a near ultra low energy field (NULEF) signal.
In analogous art, Tanaka provides for a first signal that is a near ultra low energy field (NULEF) signal [Tanaka, Para 35-36, Signal generated by the electric field has a center frequency of 16 MHz which is within the 9 MHz to 22 MHz range (NULEF)].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the transceiver of Kerselaers to be configured such that the first signal is a near ultra low energy field (NULEF) signal, as taught by Tanaka, in order to improve user experience when using communication devices capable of both near field communication using a magnetic field and near field communication using an electric field [Tanaka, Para 0005].

Response to Arguments
Applicant's arguments, filed 07/01/2022, have been fully considered but they are not persuasive. 
Argument (1): Regarding Claims 1-2, 4-14, 16-25, 27-28 and 30-34, Applicant alleges that the receiver 2710 of Kersalaers2 includes separate antennas to detect the magnetic field and electric fields. Specifically, Kersalaers2 states "As previously described, these induction fields may be received by the receiver 2710 using two antennas. The first antenna which is a coil 2720 is sensitive to the magnetic field 2750, and the second which is a capacitor 2725 is sensitive to the electric field 2745." Kersalaers2, [0114]. According to Kersalaers2, the coil 2720 is sensitive to- i.e., is used to - detect the magnetic field. Applicant argues that there is nothing in Kersalaers2 to indicate that the coil 2750 is used to detect the electric field. Also, there is nothing in Kersalaers2 to indicate that the coil 2750 is capacitively coupled with a human body. In short, both Kersalaers and Kersalaers2 do not disclose "a transceiver "configured to receive a first signal from a remote apparatus through the field receiver when a receive antenna coil (antcoil) of the field receiver is capacitively coupled with a human body." Robertson is not relied upon to correct these deficiencies of Kersalaers and Kersalaers2.
Examiner’s Response: Examiner respectfully disagrees. Contrary to the Applicant’s allegation equating coil 2720 to the first antenna of the instant application, it is receiver 2710 that was referenced in the Final Office Action equating to the field receiver, see Para 0110-0114, where Kerselaers2 discloses that the receiver 2710 includes a planar coil antenna that is positioned close to the human skin, hence being capacitively coupled with the human body, for receiving the signal generating by the transmitter 2705. Further, the newly relied upon art, Hebiguchi, teaches a field receiver that is configured to receive the first signal as the electrical signal only, see Para 0034-0035, where Hebiguchi discloses a receiver that is configured to detect the electric field through the transmission medium 1 such as the human body and obtain the electric field as the information signal.

Argument (2): Regarding Claims 1-2, 4-14, 16-25, 27-28 and 30-34, Applicant asserts that Kersalaers contemplates using both electric and magnetic fields for communication and that the magnetic field enhances and makes the communication more reliable, i.e., using magnetic field is critical in Kersalaers. Thus, if Kersalaers is modified as the Office suggests (no magnetic signal used), this would render Kersalaers unsatisfactory for its intended purpose. This means that there is no suggestion or motivation to make the proposed modification, regardless of what Robertson teaches. Further, it is true that Robertson discloses authenticating using electrical signals. However, Robertson does NOT contemplate any embodiments that excludes the use of magnetic signals. Thus, Robertson cannot be used to modify of Kersalaers as the Office suggests.
Examiner’s Response: Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, the newly relied upon art, Hebiguchi, teaches a field receiver that is configured to receive the first signal as the electrical signal only, see Para 0034-0035, where Hebiguchi discloses a receiver that is configured to detect the electric field through the transmission medium 1 such as the human body and obtain the electric field as the information signal. Therefore, the combined teachings of Kersalaers, Kersalaers2 and Hebiguchi discloses the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166. The examiner can normally be reached Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM SOLTANZADEH/             Examiner, Art Unit 2646                                                                                                                                                                                                                                                                                                                                                                                                   /LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646